Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1,2,3,4,6-12,14-19,21-27,29 and 30  are allowed.
Claims 5, 13,20 and 28 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
An apparatus for scrubbing an image, the apparatus comprising: a memory storing instructions; and a processor configured to execute the instructions to: receive an input image; input a preset public attribute to an encoder neural network; and obtain a scrubbed feature from the input image based on the preset public attribute, via the encoder neural network, wherein the encoder neural network is trained based on an amount of information in the scrubbed feature about the input image, and based on an estimated public attribute estimated from the scrubbed feature, and the encoder neural network is jointly trained with a target task neural network configured to obtain the estimated public attribute from the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image.  

Regarding Claim 11,
An apparatus for scrubbing an image, the apparatus comprising: a memory storing instructions; a processor configured to execute the instructions to: receive a scrubbed feature in which an original input signal is scrubbed based on a preset public attribute; input the scrubbed feature to a target task neural network; and extract the preset public attribute from the scrubbed feature, as an estimated public attribute, via the target task neural network, wherein the target task neural network is trained based on the estimated public attribute, and based on an amount of information in the scrubbed feature about the original input signal, and the target task neural network is jointly trained with an encoder neural network configured to generate the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the original input signal.  

Regarding Claim 17,
A method for scrubbing an image, the method comprising: receiving an input image; inputting a preset public attribute to an encoder neural network; and obtaining a scrubbed feature from the input image based on the preset public attribute, via the encoder neural network, wherein the encoder neural network is trained based on an amount of information in the scrubbed feature about the input image, and an estimated public attribute estimated from the scrubbed feature, and the encoder neural network is jointly trained with a target task neural network configured to obtain the estimated public attribute from the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image.  

Regarding Claim 26,
A method of scrubbing an image, the method comprising: receiving a scrubbed feature in which an original input signal is scrubbed based on a preset public attribute; inputting the scrubbed feature to a target task neural network; and extracting the preset public attribute from the scrubbed feature, as an estimated public attribute, via the target task neural network, wherein the target task neural network is trained based on the estimated public attribute, and an amount of information in the scrubbed feature about the original input signal, and the target task neural network is jointly trained with an encoder neural network configured to generate the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the original input signal.  


Regarding Claim 1: Claim 1 is   rejected over ORTIZ et al. (USPUB 20200036528) in view of Lyudmila Kapeykina (NPL Doc: “Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks," 14 October 2013, 2019 International Russian Automation Conference (RusAutoCon),Pages 2-5) teaches An apparatus for scrubbing an image, the apparatus comprising: a memory storing instructions; and a processor configured to execute the instructions to: receive an input image; input a preset public attribute to an encoder neural network; and obtain a scrubbed feature from the input image based on the preset public attribute, via the encoder neural network, wherein the encoder neural network is trained based on an amount of information in the scrubbed feature about the input image, and based on an estimated public attribute estimated from the scrubbed feature, respectively (detailed rejection of the claim mentioned within Office Action dated 02/11/2022) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 5 within office action dated 02/11/2022) as mentioned within the claim  " the encoder neural network is jointly trained with a target task neural network configured to obtain the estimated public attribute from the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image.”

Regarding Claim 11: Claim 11 is   rejected over ORTIZ et al. (USPUB 20200036528) in view of Lyudmila Kapeykina (NPL Doc: “Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks," 14 October 2013, 2019 International Russian Automation Conference (RusAutoCon),Pages 2-5) teaches An apparatus for scrubbing an image, the apparatus comprising: a memory storing instructions; a processor configured to execute the instructions to: receive a scrubbed feature in which an original input signal is scrubbed based on a preset public attribute; input the scrubbed feature to a target task neural network; and extract the preset public attribute from the scrubbed feature, as an estimated public attribute, via the target task neural network, wherein the target task neural network is trained based on the estimated public attribute, and based on an amount of information in the scrubbed feature about the original input signal, respectively (detailed rejection of the claim mentioned within Office Action dated 02/11/2022) within claim 11,  but does not teach the limitations  ( previously  objected allowable limitation of claim 13 within office action dated 02/11/2022) as mentioned within the claim  " the target task neural network is jointly trained with an encoder neural network configured to generate the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the original input signal.”

Regarding Claim 17: Claim 17 is   rejected over ORTIZ et al. (USPUB 20200036528) in view of Lyudmila Kapeykina (NPL Doc: “Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks," 14 October 2013, 2019 International Russian Automation Conference (RusAutoCon),Pages 2-5) teaches A method for scrubbing an image, the method comprising: receiving an input image; inputting a preset public attribute to an encoder neural network; and obtaining a scrubbed feature from the input image based on the preset public attribute, via the encoder neural network, wherein the encoder neural network is trained based on an amount of information in the scrubbed feature about the input image, and an estimated public attribute estimated from the scrubbed feature, respectively (detailed rejection of the claim mentioned within Office Action dated 02/11/2022) within claim 17,  but does not teach the limitations  ( previously  objected allowable limitation of claim 20 within office action dated 02/11/2022) as mentioned within the claim  " the encoder neural network is jointly trained with a target task neural network configured to obtain the estimated public attribute from the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image. ”

Regarding Claim 26: Claim 26 is   rejected over ORTIZ et al. (USPUB 20200036528) in view of Lyudmila Kapeykina (NPL Doc: “Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks," 14 October 2013, 2019 International Russian Automation Conference (RusAutoCon),Pages 2-5) teaches A method of scrubbing an image, the method comprising: receiving a scrubbed feature in which an original input signal is scrubbed based on a preset public attribute; inputting the scrubbed feature to a target task neural network; and extracting the preset public attribute from the scrubbed feature, as an estimated public attribute, via the target task neural network, wherein the target task neural network is trained based on the estimated public attribute, and an amount of information in the scrubbed feature about the original input signal, respectively (detailed rejection of the claim mentioned within Office Action dated 02/11/2022) within claim 17,  but does not teach the limitations  ( previously  objected allowable limitation of claim 20 within office action dated 02/11/2022) as mentioned within the claim  " the target task neural network is jointly trained with an encoder neural network configured to generate the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the original input signal. ”

Conclusion


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637